*553Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered February 26, 2002, convicting him of possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the prosecutor improperly questioned the defendant regarding a third person’s uncharged crime, the trial court providently exercised its discretion in denying the defendant’s motion for a mistrial. The trial court’s curative instruction alleviated any prejudice to the defendant (see People v Santiago, 52 NY2d 865 [1981]; People v Torres, 302 AD2d 411 [2003]; People v Hernandez, 240 AD2d 759 [1997]; People v Caban, 224 AD2d 705 [1996]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.